     Case 1:19-cr-02032-SMJ      ECF No. 202         filed 09/18/20   PageID.1513 Page 1 of 36




 1                  John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                   Honorable Salvador Mendoza, Jr.


10   United States of America,                          No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                  Reply Supporting
                                                        Motion to Exclude E.Z.’s
12         v.                                           Unreliable ID

13   James Dean Cloud,

14                          Defendant.

15

16

17

18

19
     Case 1:19-cr-02032-SMJ                 ECF No. 202               filed 09/18/20            PageID.1514 Page 2 of 36




 1
                                                         Table of Contents
     I.    Introduction ....................................................................................................................... 1
2
     II.   Discussion .......................................................................................................................... 1
 3         A.         Explicit Concessions ................................................................................................ 1

4          B.         Implicit Concessions ............................................................................................... 2

                      1.         The victims told inconsistent stories to police. ........................................... 2
 5
                      2.         E.Z. told an inconsistent story to first responders. ...................................... 2
6                     3.         E.Z. confused James Cloud for Morris Jackson. .......................................... 3

 7                    4.         E.Z. was high, which impacts her memory. ................................................. 6

                      5.         There is a near-zero chance a well-intentioned officer doesn’t influence an
8                                un-blinded line-up. ...................................................................................... 6

                      6.         Police concluded E.Z.’s line-up with a policy violation............................... 7
9
                      7.         The Supreme Court’s Manson framework is outdated................................ 7
10                    8.         Courts delve deeper than the Biggers factors. .............................................. 7

           C.         The United States minimizes (or incorrectly characterizes) much of what went
11
                      wrong during E.Z.’s line-up. ................................................................................... 8
12                    1.         It minimizes Detective Williams’s moralistic lecture. ................................ 8

                      2.         It minimizes the detectives’ failure to conduct a blind line-up. ................ 14
13
                      3.         It incorrectly characterizes E.Z.’s exculpatory statement. ........................ 15
14
           D.         The United States muddles Manson’s due process framework. ............................ 21

15         E.         James Cloud carries his burden on step 1: police engaged in misconduct. ............ 23

16         F.         James Cloud carries his burden on step 2: the police’s misconduct created an
                      unduly suggestive identification. ........................................................................... 24
17
           G.         The United States fails to carry its burden on step 3: this was an unreliable
                      identification. ......................................................................................................... 28
18
                      1.         E.Z. lacked a good opportunity to view. .................................................... 28
19
                      2.         E.Z. did not accurately describe James Cloud. .......................................... 28
     Case 1:19-cr-02032-SMJ                 ECF No. 202              filed 09/18/20            PageID.1515 Page 3 of 36




 1                    3.         E.Z.’s degree of attention was low. ........................................................... 29

                      4.         E.Z. showed no certainty in her identification........................................... 30
2
                      5.         The multi-day delay between crime and line-up impacts reliability. ......... 31
 3   III.   Conclusion .......................................................................................................................32

4

 5

6

 7

8

9

10

11

12

13

14

15

16

17

18

19
     Case 1:19-cr-02032-SMJ      ECF No. 202    filed 09/18/20   PageID.1516 Page 4 of 36




 1                                       I.     Introduction

2             The United States’ response 1) explicitly concedes police violated multiple

 3   policies, 2) implicitly concedes other, critical points, 3) minimizes (or incorrectly

4    characterizes) much of what occurred during E.Z.’s line-up, 4) muddles the

 5   standard, and 5) fails to carry its burden to show this impermissibly suggestive

6    identification was nonetheless reliable. These issues will be addressed in turn.

 7                                        II.    Discussion

8    A.       Explicit Concessions

9             In its response, the United States explicitly concedes two points, both worth

10   drawing to the Court’s attention.

11            First, the United States concedes YCSO detectives failed to administer a

12   blinded line-up, violating both department policy and best practices: “The flipping

13   through of the photos made this lineup no longer ‘blind.’ That is a violation of best

14   practices and department policy, true.” 1

15            Second, the United States concedes YCSO detectives failed to administer a

16   sequential line-up, again violating both department policy and best practices:

17   “Similarly, providing all of the photos in the lineup to E.Z. at the same time was

18

19
     1
         ECF No. 192 at 22.
                                                Reply
                                                 –1–
     Case 1:19-cr-02032-SMJ        ECF No. 202      filed 09/18/20    PageID.1517 Page 5 of 36




 1   inconsistent with best practices and YSCO [sic] policy.” 2

2    B.     Implicit Concessions

 3          In its response, the United States implicitly concedes several points, all worth

4    drawing to the Court’s attention as it narrows what disputed issues remain.

 5          1.      The victims told inconsistent stories to police.

6            James Cloud detailed how E.Z. and Lindell LaFollette told inconsistent

 7   stories to police regarding their reasons for traveling to Medicine Valley. 3

8    Mr. LaFollette claimed it was to purchase motorcycle parts; E.Z. claimed it was to

9    “check on” Dobie Jack. But the true motive, based on other witness testimony, was

10   Dobie Jack sold methamphetamine (a well-known fact to police), and they were

11   looking to buy. The United States does not dispute these inconsistencies (detailing

12   the same inconsistencies in its background), 4 implicitly conceding this point.

13          2.      E.Z. told an inconsistent story to first responders.

14          James Cloud noted E.Z. told first responders she was “fired on by an

15   oncoming driver as she was driving up to her friend’s house.” 5 The United States

16   acknowledges E.Z.’s inconsistent statement, but attributes it “to a game of

17
     2
       ECF No. 192 at 23.
     3
18     ECF No. 186 at 6.
     4
       ECF No. 192 at 3 (“L.L. told them that he was at Cagle’s to purchase motorcycle parts. . . .”);
19   ECF No. 192 at 6 (E.Z. stated that they were going over there to check on Cagle. . . .”).
     5
       ECF No. 196 at 8-9.
                                                   Reply
                                                    –2–
     Case 1:19-cr-02032-SMJ       ECF No. 202      filed 09/18/20   PageID.1518 Page 6 of 36




 1   telephone”—a curious explanation. Either way, this point is implicitly conceded.

2             3.     E.Z. confused James Cloud for Morris Jackson.

 3            James Cloud detailed how E.Z. confused James Cloud for Morris Jackson

4    during her line-up and interview, a common issue in memory science known as

 5   cross-race identification. 6

6             This is a big deal, one central to the reliability analysis.

 7            During her interview on June 10, 2019, E.Z. told police she (and the truck’s

8    other occupants) was met at the gated entrance to Dobie Jack’s property by a

9    “young Native” who turned the truck away, saying Dobie Jack wasn’t accepting

10   visitors:

11

12

13

14

15

16

17

18

19
     6
         ECF No. 196 at 46.
                                                  Reply
                                                   –3–
     Case 1:19-cr-02032-SMJ       ECF No. 202       filed 09/18/20    PageID.1519 Page 7 of 36




 1   Detective Williams asked E.Z. to describe the young Native. She did, noting he was

2    “19 to 23,” wore a red shirt, and seemed white from a distance, but “the closer he

 3   got, you could tell he was a Native”:

4

 5

6

 7

8

9

10
     The Native male who met E.Z. (and others) at the gate was not James Cloud, as the
11
     United States would have the Court believe; it was Morris Jackson. We know this
12
     because Morris Jackson admitted it. Twice.
13
            He first admitted it during a June 11, 2019 interview with YCSO Detective
14
     Dan Cypher and FBI special agent Troy Ribail, where Mr. Jackson described seeing
15
     the truck 7 approaching Dobie Jack’s property and running up to the gate to turn
16
     them away:
17

18
     7
19    Throughout Mr. Jackson’s interviews, he refers to a “green” truck. It’s actually black, and is
     depicted—at least the back half—in James Cloud’s motion. (ECF No. 186 at 42.)
                                                 Reply
                                                  –4–
     Case 1:19-cr-02032-SMJ   ECF No. 202    filed 09/18/20   PageID.1520 Page 8 of 36




 1

2

 3

4

 5

6

 7

8
           He next admitted it during a June 20, 2019 interview with SA Ribail and FBI
9
     special agent Jennifer Terami, where he described Natasha Jackson (his niece)
10
     alerting him about the approaching truck and running up to the gate to turn them
11
     away before they could enter Dobie Jack’s property:
12

13

14

15

16

17
     The United States doesn’t dispute E.Z. stated the “young Native” who met them at
18
     the gate wore a red shirt, nor does it dispute Morris Jackson admitted to meeting
19
     E.Z. (and the others) at the gate, impliedly conceding both points.
                                             Reply
                                              –5–
     Case 1:19-cr-02032-SMJ       ECF No. 202      filed 09/18/20    PageID.1521 Page 9 of 36




 1          This produces an evidentiary syllogism:

2           - Morris Jackson met E.Z. at the gate (per Mr. Jackson)

 3          - the Native male who met E.Z. at the gate wore a red shirt (per E.Z.)

4           - Morris Jackson is the red-shirted Native male.

 5          4.     E.Z. was high, which impacts her memory.

6           James Cloud noted E.Z. used both methamphetamine and marijuana shortly

 7   before traveling to Medicine Valley, detailing how both drugs impact her ability to

8    recall what happened. 8 The United States confirms E.Z.’s meth use; 9 it also doesn’t

9    dispute drugs impact memory, impliedly conceding this point.

10          5.     There is a near-zero chance a well-intentioned officer doesn’t
                   influence an un-blinded line-up.
11
            James Cloud detailed how courts view blinding as “the single most important
12
     characteristic that should apply to eyewitness identification,” as there is a “near
13
     zero” chance a well-intentioned officer doesn’t influence an un-blinded
14
     line-up. . . .” 10 The United States makes no effort to dispute this conclusion (nor
15
     could it; the science is well-established), 11 impliedly conceding this point.
16

17
     8
        ECF No. 186 at 45-46.
     9
18      ECF No. 192 at 9 (“E.Z. confirmed that she smoked meth prior to arriving at Cagle’s.”).
     10
        ECF No. 186 at 27.
     11
19      The United States softly comments on blinding’s importance, referring to it as “merely
     prophylactic.” (ECF No. 192 at 20.) But still, no attempts are made to address the science
                                                    Reply
                                                     –6–
     Case 1:19-cr-02032-SMJ        ECF No. 202      filed 09/18/20    PageID.1522 Page 10 of 36




 1           6.      Police concluded E.Z.’s line-up with a policy violation.

2            James Cloud noted neither detective instructed E.Z. to avoid discussing the

 3    case (or the line-up) with other witnesses, violating yet another YCSO policy. 12 The

4     United States does not dispute this policy violation (nor could it; it’s recorded),

 5    impliedly conceding this point.

6            7.      The Supreme Court’s Manson framework is outdated.

 7           James Cloud explained how science has evolved since Manson, leaving the

8     Supreme Court’s due process framework in tension with the latest science. 13 The

9     United States does not dispute this backdrop, impliedly conceding courts struggle to

10    reconcile a dated framework with current science.

11           8.      Courts delve deeper than the Biggers factors.

12           James Cloud walked through that, when assessing reliability, courts delve

13    deeper than the Biggers factors alone, also weighing system and estimator variables

14    (e.g., weapons focus, cross-racial identifications, etc.). 14 The United States does not

15    dispute courts do a deeper dive, impliedly conceding this point.

16

17

18    showing even the best-intentioned officers inadvertently influence un-blinded line-ups.
      12
         ECF No. 186 at 20.
      13
19       ECF No. 186 at 20-26.
      14
         ECF No. 186 at 25-26.
                                                    Reply
                                                     –7–
     Case 1:19-cr-02032-SMJ        ECF No. 202       filed 09/18/20    PageID.1523 Page 11 of 36




 1    C.     The United States minimizes (or incorrectly characterizes) much of what
             went wrong during E.Z.’s line-up.
2
             1.      It minimizes Detective Williams’s moralistic lecture.
 3

4            The United States claims “[t]here was no lecturing by Detective Williams,”

 5    insisting James Cloud “cherry picked three sentences” to classify the conversation

6     as a “moral lecture.” 15 Instead, the United States attempts to characterize

 7    Detective Williams as a “police officer doing his job.” 16 The recording shows

8     otherwise.

9            Detective Williams’s tone shifted 87 seconds after Detective McIlrath left

10    room, beginning with asking E.Z. a rhetorical question about Dobie Jack’s

11    involvement in drug life: 17

12           Detective Williams:            Well, you know what Dobie’s into? 18

13           E.Z.:                          [Nods].

14    But Detective Williams wasn’t satisfied with a nod; he wanted E.Z. to say it herself:

15           Detective Williams:            What’s he into? 19

16           E.Z.:                          You know, selling drugs and all that stuff.

17
      15
         ECF No. 192 at 20.
      16
18       ECF No. 192 at 21.
      17
         Detective McIlrath left the room at time-stamp 13:26:09; the tone shifted at 13:27:36.
      18
19       ECF No. 195 (E.Z.’s recorded interview) at 13:27:36.
      19
         ECF No. 195 (E.Z.’s recorded interview) at 13:27:42.
                                                     Reply
                                                      –8–
     Case 1:19-cr-02032-SMJ       ECF No. 202      filed 09/18/20   PageID.1524 Page 12 of 36




 1    He drives the point home a bit more:

2            Detective Williams:           You know he’s been selling drugs. You know the
                                           kind of people that come out there. 20
 3
      To be fair, Detective Williams clarifies he’s not judging E.Z. on her drug use, noting
4
      that “once you get on that stuff, it’s harder than anything to get off of.” 21
 5
             But almost immediately after, Detective Williams pivots the interview from
6
      E.Z.’s drug use (which he doesn’t judge) to her decision to bring her child to a drug
 7
      dealer’s house (which he does judge—harshly): 22
8
             Detective Williams:           The thing I’m concerned about too is that, I mean,
9
                                           like I said, there’s two things here, you know.
10                                         There’s the murder that…the murders that we’re
                                           investigating. But then, it’s concerning that you
11                                         would take your child out there.”

12    And as E.Z. tries to explain herself, Detective Williams interrupts her: 23

13           Detective Williams:           When you know, you’ve already said, you’ve said
                                           you know what he does, Dobie. So, like, he’s a drug
14
                                           dealer. People that come to drug dealers’ houses—
15                                         and I’m not talking about you right now—but
                                           people that come to drug dealers’ houses, they’re
16                                         looking for drugs, they’re looking for money, they
                                           have guns, they have weapons, they’re people who
17
      20
18       ECF No. 195 (E.Z.’s recorded interview) at 13:27:48.
      21
         ECF No. 195 (E.Z.’s recorded interview) at 13:28:02.
      22
19       ECF No. 195 (E.Z.’s recorded interview) at 13:28:32.
      23
         ECF No. 195 (E.Z.’s recorded interview) at 13:28:52.
                                                    Reply
                                                     –9–
     Case 1:19-cr-02032-SMJ          ECF No. 202     filed 09/18/20   PageID.1525 Page 13 of 36




 1                                           are felons a lot of times. They’re not just users that
                                             are looking for something for the day. Sometimes
2                                            they are, but half the time they’re not. They’re
                                             really bad people. So it’s concerning that you would
 3
                                             take your child out there.
4
      At this point, E.Z. agrees and looks down at the interview table, ashamed at her
 5
      decision. Undeterred, Detective Williams presses on: 24
6
                Detective Williams:          Did you think about that when you were on your
 7                                           way out there?

8               E.Z.:                        I didn’t. [E.Z. attempts to speak further.]

9               Detective Williams:          Why is that? Why didn’t you think of that?

10              It’s worth pausing for a moment to consider the United States’ claim “[t]his

11    was [a] police officer doing his job.” 25

12              Really? How does pressing E.Z. about her thoughtlessness in bringing her

13    infant to a drug dealer’s house further the police’s investigation? Did Detective

14    Williams learn more about the suspects’ descriptions? Did it help him pin down who

15    was present? Did it help him identify motive?

16              It furthered none of these things; just E.Z.’s guilt—and this is only three

17    minutes after the other detective left the room.

18
      24
19         ECF No. 196 (E.Z.’s recorded interview) at 13:29:24.
      25
           ECF No. 192 at 21.
                                                      Reply
                                                      – 10 –
     Case 1:19-cr-02032-SMJ       ECF No. 202      filed 09/18/20   PageID.1526 Page 14 of 36




 1           It continues.

2            After E.Z. admits to using meth and marijuana that day, he brings up her child

 3    (again): 26

4            Detective Williams:           So you’re caring for your child [read: while using
                                           drugs].
 5
             And after Detective Williams confirmed Dennis Overacker (the driver) drove
6
      while high (with everyone in the car), he confronted her on her poor decision-
 7
      making involving her child (again): 27
8
             Detective Williams:           And so you know that he was smoking marijuana,
9
                                           and you still let him drive you around with your kid.
10
      And at this moment, E.Z. hung her head in shame (again): 28
11

12

13

14

15

16

17

18
      26
         ECF No. 195 (E.Z.’s recorded interview) at 13:30:34.
      27
19       ECF No. 195 (E.Z.’s recorded interview) at 13:34:22.
      28
         ECF No. 195 (E.Z.’s recorded interview) at 13:34:29.
                                                    Reply
                                                     – 11 –
     Case 1:19-cr-02032-SMJ          ECF No. 202      filed 09/18/20   PageID.1527 Page 15 of 36




 1
      Detective Williams pressed on—
2
                Detective Williams:          I mean, what’s bringing this on? What’s…what’s
 3
                                             making…these are bad decisions for a mom to
4                                            make. Are you guys sure you weren’t out there to
                                             buy?
 5
                And as for the United States’ belief James Cloud left an inaccurate impression
6
      “E.Z. was crying in a corner when [Detective McIlrath] reentered the room,” 29 the
 7
      response is simple: well, that’s what happened.
8
                Right before Detective McIlrath walked back in, Detective Williams told E.Z.
9
      it’s not her fault these people got shot, “but you put yourself and your baby in
10
      harm’s way by hanging out with these people”—another unnecessary statement
11
      that didn’t advance the investigation. 30 And in response to that statement, she
12
      reached up to blot her eyes, commenting she thought nothing bad would happen:
13

14

15

16

17

18
      29
19         ECF No. 192 at 21.
      30
           ECF No. 195 (E.Z.’s recorded interview) at 13:40:38.
                                                      Reply
                                                      – 12 –
     Case 1:19-cr-02032-SMJ          ECF No. 202      filed 09/18/20   PageID.1528 Page 16 of 36




 1

2

 3

4

 5

6

 7

8

9               There’s also how the interview wrapped up. After the line-up, but before E.Z.

10    left, Detective Williams brought up the pending CPS investigation and the

11    possibility E.Z. will lose her child. In a moment needing to be handled with care,

12    Detective Williams did no such thing: 31

13              Detective Williams:          I don’t know what the State wants to do [regarding
                                             the CPS investigation]. I mean, because, obviously,
14
                                             you admit. I mean, you fucked up taking him [her
15                                           child] out there.

16    An officer isn’t “doing his job” when he criticizes a victim—repeatedly—for her

17    poor decision making as a mother; and an officer isn’t “doing his job” when he tells

18    a victim she “fucked up.”

19
      31
           ECF No. 195 (E.Z.’s recorded interview) at 14:05:22.
                                                      Reply
                                                       – 13 –
     Case 1:19-cr-02032-SMJ      ECF No. 202    filed 09/18/20   PageID.1529 Page 17 of 36




 1             So, no, James Cloud didn’t “cherry pick three sentences” to characterize the

2     interview as a moral lecture; there was far more lecturing than that. Nor did James

 3    Cloud represent the entire one-on-one interview was a lecture. It wasn’t. But

4     Detective Williams went beyond what’s appropriate for an officer speaking with a

 5    victim trying to get facts and, as Dr. Cara Laney will testify, research shows these

6     crossed boundaries made E.Z. more susceptible to suggestion.

 7             In the roughly 13 minutes Detective McIlrath was away generating a line-up,

8     Detective Williams’s comments and questions caused E.Z. to hang her head in

9     shame 16 times; that tells the Court all it needs to know.

10             2.     It minimizes the detectives’ failure to conduct a blind line-up.

11             The United States claims the detectives’ “cursory review of the lineup was

12    for the purpose of ensuring that the lineup was correctly compiled,” avoiding any

13    risk E.Z. would inadvertently view a sheet listing the fillers’ names. 32 In effect, the

14    United States attempts to explain away the detectives’ policy violation as an effort to

15    ensure everything was in order. This explanation is unpersuasive.

16             If the detectives wanted to ensure a contaminant-free line-up, they wouldn’t

17    have checked the line-up right in front of her, allowing E.Z. to see everything:

18

19
      32
           ECF No. 192 at 22.
                                                Reply
                                                – 14 –
     Case 1:19-cr-02032-SMJ   ECF No. 202    filed 09/18/20   PageID.1530 Page 18 of 36




 1

2

 3

4

 5

6

 7

8

9

10

11    Did Detective Williams make a face, change his expression, or otherwise react when

12    he flipped past James Cloud’s line-up photo as E.Z. watched? We don’t know (his

13    back is to the camera), but E.Z. would (she watched the “cursory check”).

14          No, if the detectives wanted to ensure the line-up was contaminant-free, they

15    would have checked the line-up before entering the room, randomized it, and then

16    provided it to her—as YCSO policy requires.

17          3.    It incorrectly characterizes E.Z.’s exculpatory statement.

18          The United States asserts that, as E.Z. reviewed James Cloud’s line-up photo,

19    she commented “This guy, I think I recognized him. I don’t know if he was the one

                                             Reply
                                             – 15 –
     Case 1:19-cr-02032-SMJ         ECF No. 202   filed 09/18/20   PageID.1531 Page 19 of 36




 1    wearing the redshirt [sic].” 33 That is not what she said.

2               The critical moment happens at 13:47:41:

 3              E.Z.:                This guy [referring to James Cloud’s photo], I think I
                                     recognized him. I don’t think he was wearing the red shirt.
4
      The parties’ dispute turns on whether E.Z. said “I don’t know if he was wearing the
 5
      red shirt,” or “I don’t think he was wearing the red shirt.” The distinction is
6
      important. The United States’ version is ambivalent (i.e., she doesn’t know if James
 7
      Cloud shot Dennis Overacker); James Cloud’s version is exculpatory (i.e., she does
8
      not think James Cloud shot Dennis Overacker).
9
                A close listen reveals a distinct, harsh “k” sound after “I don’t,” indicating
10
      E.Z. used the word “think,” not “know.”
11

12              It’s at this critical moment when Detective Williams sets his pen above James

13    Cloud’s photo, like a bookmark. Then, less than 10 seconds later, E.Z. reverses

14    course, saying James Cloud was the red-shirted male. The sequence makes

15    Detective Williams’s pen placement stand out:

16

17

18

19
      33
           ECF No. 192 at 12 (emphasis added).
                                                   Reply
                                                   – 16 –
     Case 1:19-cr-02032-SMJ           ECF No. 202        filed 09/18/20     PageID.1532 Page 20 of 36




 1                                                     Sequence

2                                  E.Z. doesn’t think James Cloud is red-shirted male.


 3                                  Detective places pen above James Cloud’s photo.

                           E.Z. reverses, saying she thinks James Cloud is red-shirted male.
4

 5    The only intervening circumstance between E.Z.’s exculpatory statement and her

6     inculpatory statement is the pen placement.

 7              The United States defends the bookmarking, claiming Detective Williams

8     “merely laid down a pen for E.Z. to use to indicate the identification she just

9     made,” and “he would have done so even if the lineup were administered in a

10    double or single blind fashion.” 34 This defense contains several problems:

11              First, the obvious: E.Z. initially didn’t make an identification. She said “I

12    don’t think he was wearing the red shirt.” That’s a non-identification. A pen

13    doesn’t get placed above a suspect’s photo for a non-ID, yet that’s what happened.

14              Second, if detectives administered a blind line-up, they wouldn’t know what

15    photo she was looking at, and wouldn’t have been able to place a pen above James

16    Cloud’s photo in the first place.

17              Third, if the detectives wanted to run an interference-free line-up, they would

18    have given her a pen before the line-up began (to use when ready), or after the line-up

19
      34
           ECF No. 192 at 23-24.
                                                         Reply
                                                         – 17 –
     Case 1:19-cr-02032-SMJ          ECF No. 202      filed 09/18/20   PageID.1533 Page 21 of 36




 1    wrapped up, not right during the line-up.

2               Fourth, if the detectives were truly handing her a pen to record her

 3    identification, then they would have instructed her what to do with the pen

4     (e.g., “Please record any thoughts about this photo,” or “Just write down your

 5    reaction”). That didn’t happen. Detective Williams placed the pen above James

6     Cloud’s photo, but didn’t follow his act up with any instructions whatsoever; he

 7    followed it up with silence, letting the pen’s placement do the talking. This never

8     would have happened had they conducted an un-blinded line-up.

9               Fifth, if the United States’ claim the detectives “merely laid down a pen for

10    E.Z. to use to indicate the identification she just made,” then they would have

11    adopted the same procedure for Morris Jackson’s line-up (the other line-up where

12    she made an identification). They didn’t. E.Z. looked at Morris Jackson’s photo,

13    pointed, and said “I think this is the guy that was in the blue shirt.” 35 As the seconds

14    ticked by (24 seconds total), neither Detective Williams nor Detective McIlrath

15    moved or said a word:

16

17

18

19
      35
           ECF No. 195 (E.Z.’s recorded interview) at 13:49:29.
                                                      Reply
                                                       – 18 –
     Case 1:19-cr-02032-SMJ   ECF No. 202    filed 09/18/20   PageID.1534 Page 22 of 36




 1

2

 3

4

 5

6

 7

8

9

10

11

12

13    This is a telling contrast to when E.Z. reviewed James Cloud’s line-up, with

14    Detective Williams placing his pen above James Cloud’s photo before she made a

15    decision.

16          Police conduct blind line-ups to remove any chance they’ll influence the

17    eyewitness—consciously or subconsciously. That didn’t happen here and, contrary

18    to the United States’ view that nothing bad happened, something did: an unduly

19    suggestive act.

                                             Reply
                                             – 19 –
     Case 1:19-cr-02032-SMJ       ECF No. 202    filed 09/18/20   PageID.1535 Page 23 of 36




 1              4.     It incorrectly explains the detectives’ eye contact.

2               The United States claims E.Z. “didn’t even see” the “supposed eye contact”

 3    between Detective McIlrath and Detective Williams. 36 Yes, she did. The exchange

4     occurs at 13:48:14. Detective McIlrath (sunglasses) places a pen on James Cloud’s

 5    photo, asked if E.Z. wanted to “write that on there,” and, as she looked straight at

6     Detective McIlrath, Detective McIlrath looked straight at Detective Williams:

 7

8

9

10

11

12

13

14

15

16    The look said it all (they had their guy), and E.Z. saw it. Again, this never would

17    have happened had they conducted an un-blinded line-up.

18

19
      36
           ECF No. 192 at 13.
                                                 Reply
                                                 – 20 –
     Case 1:19-cr-02032-SMJ       ECF No. 202      filed 09/18/20    PageID.1536 Page 24 of 36




 1    D.     The United States muddles Manson’s due process framework.

2            The United States asserts James Cloud “must first show the existence of

 3    police misconduct that was 1) unnecessary and 2) unduly suggestive” before there is

4     “any trial court review of reliability. . . .” 37 This assertion muddles the Manson

 5    framework in two ways: 1) it conflates it from three steps to two; and 2) it omits

6     reference to the United States’ burden.

 7           Before Perry, 38 challenging an identification under the due process clause was

8     a two-step process: 1) assessing whether the ID procedure was unnecessarily

9     suggestive; and 2) assessing whether the ID was nevertheless reliable. See Ponce v.

10    Cupp, 735 F.2d 333, 336 (9th Cir. 1984). But Perry inserted a new, threshold step:

11    whether the police engaged in misconduct. See 565 U.S. at 241. A defendant carries

12    the burden for step 1 (showing police misconduct) and step 2 (showing an

13    unnecessarily suggestive ID); if met, then the United States carries the burden for

14    step 3 (showing ID is nevertheless reliable). See Bernal v. Colorado, 44 P.3d 181, 191

15    (2002) (federal citations omitted). 39

16           This is where the United States muddles things: it merges step 1 and step 2,

17
      37
         ECF No. 192 at 16.
      38
18       Perry v. New Hampshire, 565 U.S. 228 (2012).
      39
         It may seem odd to cite a Colorado Supreme Court opinion, but this opinion explains Manson’s
19    burden-shifting framework quite well and, for authority, cites exclusively to U.S. Supreme Court
      and federal precedent.
                                                    Reply
                                                     – 21 –
     Case 1:19-cr-02032-SMJ     ECF No. 202     filed 09/18/20   PageID.1537 Page 25 of 36




 1    which you cannot do. The reason: if a defendant fails step 1, then the identification

2     does not—as the United States wrongly claims—go straight to the jury; instead, the

 3    Court screens the identification under Rule 403. James Cloud provided a flow chart

4     laying out this process in a separate reply, but will include it again for ease:

 5

6

 7

8

9

10

11

12

13

14

15

16

17

18

19    The Manson framework is three steps, not two.
                                                Reply
                                                – 22 –
     Case 1:19-cr-02032-SMJ        ECF No. 202     filed 09/18/20   PageID.1538 Page 26 of 36




 1              The United States also omits its own burden for step 3: it must show E.Z.’s

2     ID was nevertheless reliable. See Bernal, 44 P.3d at 191. James Cloud wants to clear

 3    up this confusion so the Court isn’t left with the impression the burden of

4     challenging an identification rests exclusively with James Cloud. It doesn’t; it’s

 5    shared.

6     E.        James Cloud carries his burden on step 1: police engaged in misconduct.

 7              The United States concedes the detectives violated both department policy

8     and best practices (thrice over), but digs in, asserting an un-blinded line-up “does

9     not equate to misconduct.” 40 In effect, the United States wants the Court to accept

10    that police can violate department policies and best practices, but so long as the

11    violation isn’t intentional, it’s fine. The Supreme Court rejected this idea long ago.

12              “The due process check for reliability, Brathwaite made plain, comes into play

13    only after the defendant establishes improper police conduct.” Perry, 565 U.S. at 241

14    (emphasis added).

15              Improper. Police. Conduct.

16              Merriam-Webster defines “improper” as “not in accord with fact, truth, or

17    right procedure.” 41

18
      40
19         ECF No. 192 at 22.
      41
           https://www.merriam-webster.com/dictionary/improper (emphasis added), last accessed on
                                                  Reply
                                                  – 23 –
     Case 1:19-cr-02032-SMJ     ECF No. 202   filed 09/18/20   PageID.1539 Page 27 of 36




 1           And that’s what happened here. Police (check) conducted (check) a line-up

2     without using the right procedures (check). Improper. Police. Conduct. James Cloud

 3    need not also show the detectives intentionally created a suggestive line-up, as the

4     Supreme Court’s “precedents make no distinction between intentional and

 5    unintentional suggestion. To the contrary, they explicitly state that suggestion can

6     be created intentionally or unintentionally in many subtle ways.” Perry 565 U.S. at

 7    251 (Sotomayor, J., dissenting) (internal quotations and brackets omitted).

8            So, to carry step one, James Cloud need only show police failed to act in

9     accordance with procedure. And he did; the United States admitted as much.

10           Step one is met.

11    F.     James Cloud carries his burden on step 2: the police’s misconduct created
             an unduly suggestive identification.
12
             The United States asserts the admitted policy violations are a non-issue
13
      because the violations “themselves are not suggestive,” and reviewing the video
14
      shows “they had no influence on E.Z.” 42 The United States’ arguments are
15
      misguided on several fronts.
16
             First, the United States presupposes Detective Williams engaged in a
17

18

19    Sep. 18, 2020.
      42
         ECF No. 192 at 20.
                                               Reply
                                               – 24 –
     Case 1:19-cr-02032-SMJ           ECF No. 202      filed 09/18/20    PageID.1540 Page 28 of 36




 1    perfectly appropriate, fact-based interview with E.Z.—only he didn’t.

2               Second, the United States presupposes Detective Williams “merely laid down

 3    a pen for E.Z. to use to indicate the identification she just made” 43—only he didn’t.

4     Detective Williams placed the pen above James Cloud’s photo after E.Z. made an

 5    exculpatory statement (i.e., I don’t think he was wearing the red shirt”); he didn’t

6     hand the pen to E.Z. with instructions (i.e., please write down what you said); of all

 7    the places to put his pen, he sets it above James Cloud’s photo (which he wouldn’t

8     have been able to do had they conducted a blind line-up); and he engaged in

9     different behaviors when administering Morris Jackson’s line-up.

10              Third, the United States misunderstands James Cloud’s concern about police

11    using ill-fitting fillers. In defending the detectives’ decision to include fillers that

12    varied (bigly) in weight, height, hair, and clothing from James Cloud, the United

13    States points to two Ninth Circuit decisions 44 holding line-ups containing ill-fitting

14    fillers still satisfied due process. What the United States fails to mention is that, in

15    Beck and Nash, the ill-fitting fillers were the only evidence the defendants advanced to

16    argue the identifications were impermissibly suggestive. That’s not the case here. As

17    set forth above, James Cloud cites many reasons this identification was corrupted.

18
      43
19         ECF No. 192 at 23.
      44
           See U.S. v. Beck, 418 F.3d 1008 (9th Cir. 2005); U.S. v. Nash, 946 F.2d 679 (9th Cir. 1991).
                                                        Reply
                                                        – 25 –
     Case 1:19-cr-02032-SMJ      ECF No. 202     filed 09/18/20   PageID.1541 Page 29 of 36




 1    Put differently, police corrupted this identification not through one cut, but many.

2     Our factually-different posture makes the United States’ cited authority unhelpful.

 3           Fourth, the United States fails to appreciate the science behind blinding.

4     From the United States’ comments, it expects corruption to always be readily

 5    apparent from the recording (and here, it is).

6            But in most cases, it isn’t; the influence is insidious. This is due to the

 7    “expectancy effect,” a phenomenon where “experimenters subconsciously and

8     unintentionally shape the results of experiments to fit their expectations.” 2019

9     Report of the United States Court of Appeals for the Third Circuit Task Force on

10    Eyewitness Identifications, 92 Temp. L. Rev. 1, 13 (Fall 2019). It’s small stuff—

11    innocuous words, subtle cues, pauses, gesture, hesitations, and, yes, pen

12    placements—that influence a witness’s behavior. See Dennis v. Sec’y, Pa. Dep’t of

13    Corr., 834 F.3d 263, 322 (3d Cir. 2016) (McKee, C.J, concurring). And it’s not as

14    though we can interview E.Z. to inquire if she felt pushed to make a particular

15    identification, as “the witness usually remains completely unaware of the signals she

16    has been given or their effect on her identification.” Id.

17           So, to be clear, James Cloud feels confident he carried his burden under

18    step 2, as the detectives’ overt acts (moralistic lecturing, use of ill-fitting fillers, pen

19    placement, and meaningful exchanges as E.Z. looked on) caused E.Z. to walk back

                                                 Reply
                                                 – 26 –
     Case 1:19-cr-02032-SMJ      ECF No. 202   filed 09/18/20   PageID.1542 Page 30 of 36




 1    her exculpatory statement. There’s also the unconscious acts by the detectives, as

2     research shows there’s a “near zero” chance they didn’t somehow influence the

 3    line-up on a subconscious level. Id. at 322. Taken together, these are unnecessarily

4     suggestive actions.

 5           These subconscious actions raise a problem with the burden. It seems

6     logically (and legally) untenable to require a defendant to point to specific, concrete,

 7    corrupted acts from an un-blinded line-up when, as research shows, the corruption

8     is too subtle to notice.

9            Simply, Manson’s burden-shifting framework needs an update: when police

10    conduct an un-blinded line-up, courts should automatically find step 2 met. It’s the

11    only way to reconcile what science shows about un-blinded line-ups (suggestiveness

12    goes undetected) with a defendant’s burden. Such a change is consistent with the

13    due process clause, which aims “to deter law enforcement use of improper lineups,

14    showups, and photo arrays in the first place.” Perry, 565 U.S. at 241.

15           Without this change, police are rewarded for conducting an un-blinded

16    line-up, as their suggestiveness will be too subtle to detect; they’re also rewarded for

17    not recording line-ups, as any chance a defendant may have to show something went

18    wrong is erased—or, more accurately, never recorded to begin with. This is part of

19    what makes the FBI’s voluntary decision not to record so troubling.

                                               Reply
                                               – 27 –
     Case 1:19-cr-02032-SMJ       ECF No. 202    filed 09/18/20   PageID.1543 Page 31 of 36




 1    G.        The United States fails to carry its burden on step 3: this was an
                unreliable identification.
2
                1.     E.Z. lacked a good opportunity to view.
 3
                The United States claims “E.Z. viewed the Defendant, wearing his red shirt,
4
      twice on the day of the murders.” 45 In making this claim, the United States forgets
 5
      E.Z. stated the red-shirted male met them at the gate—and that’s Morris Jackson.
6
      She also described the red-shirted male as “seemingly white from a distance,” but
 7
      he looked Native the closer he got—an expression she used to describe Morris
8
      Jackson.
9
                And that’s the problem with the United States’ assertions; it looks at E.Z.’s
10
      statements in a silo, without reconciling them with what Morris Jackson admitted to
11
      during his interviews (i.e., he met the truck at the gate). When you do, it’s clear E.Z.
12
      isn’t describing James Cloud as the red-shirted male, age 19-23, who looked white
13
      from a distance; she’s describing Morris Jackson.
14
                2.     E.Z. did not accurately describe James Cloud.
15
                The United States’ failure to reconcile Morris Jackson’s admissions with
16
      E.Z.’s statements undercuts its second point: E.Z. accurately described James
17
      Cloud. No, she didn’t. When Detective Williams asked E.Z. to describe the man at
18

19
      45
           ECF No. 192 at 27.
                                                 Reply
                                                 – 28 –
     Case 1:19-cr-02032-SMJ      ECF No. 202    filed 09/18/20   PageID.1544 Page 32 of 36




 1    the gate [read: Morris Jackson], this is what E.Z. said:

2

 3

4

 5

6

 7

8
      So the United States ascribes the wrong description to James Cloud; E.Z. was
9
      referring to Morris Jackson. Plus, stating the obvious, James Cloud is not “19 to
10
      23,” is not chubby, and lacks “puffy or curly dark hair.” 46 Not even close.
11
               3.     E.Z.’s degree of attention was low.
12
               The United States asserts E.Z. was “just watching the guy in red.” 47 If true,
13
      then her eyes were apparently trained on Morris Jackson, as that’s who she
14
      described. And if E.Z. was focused on “the guy in red,” she wasn’t focused very
15
      well, as she stated the red-shirted male shot Mr. LaFollette in the chest with a rifle.
16
      But in reality (and there’s no dispute on this point), Mr. LaFollette was shot in the
17
      shoulder with a shotgun.
18
      46
19         ECF No. 192 at 29.
      47
           ECF No. 192 at 28.
                                                 Reply
                                                 – 29 –
     Case 1:19-cr-02032-SMJ       ECF No. 202    filed 09/18/20   PageID.1545 Page 33 of 36




 1             The United States also fails to address E.Z.’s repeated uncertainty expressed

2     throughout the interview (e.g., “I don’t think,” and “I’m not sure”), products of

 3    weapons focus, stress, a baby, and drugs.

4              4.     E.Z. showed no certainty in her identification

 5             The United States claims E.Z. was “certain” about her identification of

6     James Cloud. 48 There are a few problems with this statement.

 7             First, the United States misunderstands how this Biggers factor (i.e., level of

8     certainty) works. If a witness identifies an individual, what police should do is ask

9     the witness how certain she is about the identification, writing down the answer. It’s

10    sometimes referred to as a “confidence statement.” This procedure is reflected in

11    the FBI’s line-up policy (3.8.3):

12

13

14    It’s also reflected in the YCSO’s line-up policy (603.4 – (j):

15

16

17    The detectives didn’t follow this policy either. After E.Z. exculpated James Cloud

18    and then reversed course, they instructed her to write “guy that shot Dennis,”

19
      48
           ECF No. 192 at 30.
                                                 Reply
                                                 – 30 –
     Case 1:19-cr-02032-SMJ     ECF No. 202    filed 09/18/20   PageID.1546 Page 34 of 36




 1    without asking for any confidence statement.

2           Simply, this Biggers factor looks to E.Z.’s level of certainty at the time of the

 3    line-up, not the United States’ subjective interpretation of her certainty afterwards.

4           Second, the United States ignores E.Z. was not, in fact, “certain” in her

 5    identification, and her initial statement about James Cloud was exculpatory

6     (i.e., “I don’t think he was wearing the red shirt).

 7          Third, the United States ignores courts recognize this Biggers factor has been

8     undercut by science. See, e.g., Haliym v. Mitchell, 492 F.3d 680, 705 n.15 (6th Cir.

9     2007) (“As a matter of law, we acknowledge that the witness’ degree of certainty is

10    a relevant factor to consider in determining reliability. We note, however, that

11    empirical evidence on eyewitness identification undercuts the hypothesis that there

12    is a strong correlation between certainty and accuracy.”).

13          5.     The multi-day delay between crime and line-up impacts reliability.

14          James Cloud agrees a two-day delay, by itself, is not enough to create an

15    unreliable identification. But what the United States does not dispute is the biggest

16    decay in memory happens in the hours after the event. See, e.g., State v. Guilbert, 49

17    A.3d 705, 721-22 (Conn. 2012) (“Courts across the country now accept that . . . a

18    person’s memory diminished rapidly over a period of hours rather than days or

19    weeks.”). So it’s the two-day delay, when coupled with the myriad of other

                                               Reply
                                               – 31 –
     Case 1:19-cr-02032-SMJ     ECF No. 202       filed 09/18/20   PageID.1547 Page 35 of 36




 1    reliability concerns (i.e., drugs, weapons focus, stress, cross-racial identification, an

2     initially-exculpatory ID, and opportunity to view) that undercut this identification’s

 3    reliability.

4                                          III.    Conclusion

 5           Over the course of briefing this identification issue, the Court has been

6     flooded with facts, science, and legal standards. It helps to put these facts in their

 7    proper place:

8

9

10

11

12

13

14

15

16

17

18    E.Z.’s identification was not, as the United States suggests, a procedurally-proper

19    line-up that lacked any hint of suggestiveness. Because James Cloud carries his
                                                  Reply
                                                  – 32 –
     Case 1:19-cr-02032-SMJ      ECF No. 202   filed 09/18/20   PageID.1548 Page 36 of 36




 1    burdens on step 1 and step 2, and the United States cannot show E.Z.’s

2     identification is cured on step 3, he respectfully asks the Court to grant his motion,

 3    allowing E.Z. to testify about what she saw, but preventing her from a corrupted

4     in-court identification.

 5    Dated: September 18, 2020

6                                      Federal Defenders of Eastern Washington & Idaho
                                       s/ John B. McEntire, IV
 7                                     John B. McEntire, IV, WSBA #39469
                                       10 North Post Street, Suite 700
8                                      Spokane, Washington 99201
                                       509.624.7606
9                                      jay_mcentire@fd.org

10

11

12                                     Service Certificate

            I certify that on September 18, 2020, I electronically filed the foregoing
13
      with the Clerk of the Court using the CM/ECF System, which will notify
14
      Assistant United States Attorneys: Thomas J. Hanlon and Richard Burson.
15
                                               s/ John B. McEntire IV
16                                             John B. McEntire, IV, WSBA #39469
                                               10 North Post Street, Suite 700
17                                             Spokane, Washington 99201
                                               509.624.7606
18                                             jay_mcentire@fd.org

19

                                                Reply
                                                – 33 –
